TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 19, 2016



                                    NO. 03-16-00105-CV


                                 Courtney Sukup, Appellant

                                               v.

                                Cody Everet Smith, Appellee




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order adjudicating parentage signed by the trial court on January 19,

2016. Appellant has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.